Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 12/15/2021. Claims 21-40 are pending.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 9.
Applicant’s remarks regarding the double patenting rejection is acknowledged. Remarks p. 9.
Applicant’s arguments, see Remarks pp. 9-11, filed 12/15/2021, with respect to the rejection(s) of claim(s) 21-40 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hellerstein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/611,461 in view of U.S. Pub. No. 2019/0087446 (“Sharma”), and further in view of U.S. Pat. No. 6,675,128 (“Hellerstein”). 
Claims 1 and 11 of copending Application No. 16/611,461 disclose the subject matter of claims 21 and 31 of the instant application, but fail to disclose the operational a direct action handler component executed by the data processing system to provide an action data in accordance with the operational status of the agent service. Sharma teaches a direct action handler component executed by the data processing system (“an action planner 516 may further provide…,” ¶ [0092]) to provide an action data (“…a response to the user query ,” ¶ [0092]) in accordance with the operational status of the agent service (“where a requested service is unavailable on the blockchain network, an alternative service may be recommended to the user,” ¶ [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate smart contract deployment, as taught by Sharma to handle complex requests for a plurality of services.
Claims 1 and 11 of copending Application No. 16/611,461 disclose the subject matter of claims 21 and 31 of the instant application, but fail to disclose an aggregate response metric indicative of an error rate of an agent. Hellerstein discloses an aggregate response metric indicative of an error rate of an agent. Col. 1, lines 20-37. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an aggregate response metric, as taught by Hellerstein, to detect performance and availability problems.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26, 29-36, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0049616 (“Kamath”), in view of U.S. Pat. No. 6,675,128 (“Hellerstein”), and further in view of U.S. Pub. No. 2019/0087446 (“Sharma”).

Regarding claim 21, Kamath teaches a system to determine operational statuses of agents interfacing with digital assistant applications, comprising: 
a response logger component executed by a data processing system having one or more processors to access a log database (“the branch office appliance 200 determines operational and/or performance information about any network service 270 it is connected to or servicing, and creates information on these network services 270,” ¶ [0112]) to identify a plurality of response metrics for an agent service (“operational and/or performance characteristic information 410 includes information on any of the following for a network service 270…response time information, including average and historical response times,” ¶ [0104]);
a probe monitor component executed by the data processing system to transmit a second request to the agent service for one of the plurality of functions of the agent and to wait for a second response from the agent service in response the second request (“the one or more monitoring agents 420 determine the response time of the one or more network services 270 for responding to a request of one of the following types: ping, transport control protocol (tcp), tcp extended content verification, hypertext transfer protocol (http), http extended content verification, hypertext transfer protocol 
a status evaluator component executed by the data processing system to:
determine an aggregate response metric based on the plurality of response metrics maintained on the log database for the agent and based on a time elapsed since the transmission of the second request, wherein the aggregate response metric is indicative of an average response time of an agent (“the appliance may use a rolling average of an agent's reported response time for the server to determine whether the server is available,” ¶ [0141]); and
determine an operational status of the agent service for the agent based on a comparison of the aggregate response time to a threshold response time (“the appliance may determine whether an agent is reporting the service as operational based on a response time the agent reports for the server…the appliance may use a rolling average of an agent's reported response time for the server to determine whether the server is available,” ¶ [0141]; “a monitor may measure the response time of a service 270 and report the service as unavailable if the response time exceeds a determined average response time for the service 270,” ¶ [0155]).
	Kamath fails to teach that the aggregate response metric is indicative of an error rate. Hellerstein discloses an aggregate response metric indicative of an error rate of an agent. Col. 1, lines 20-37. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an aggregate response 
Kamath-Hellerstein fails to teach a response by the agent service to a first request generated by a digital assistant application responsive to an input audio signal for one of the plurality of functions of an agent interfacing with the digital assistant application; and a direct action handler component executed by the data processing system to provide an action data structure to configure the digital assistant application interfacing with the agent in accordance with the operational status of the agent service. Sharma teaches a response (“an action planner 516 may further provide a response to the user query through the electronic device 400,” ¶ [0092]) by the agent service (Fig. 2, 220A-220N, “The stakeholders 220A to 220N (hereinafter referred to as the stakeholders 220) can be any electronic device representative of a service entity such as but not limited to a food delivery service, a cab service (such as Uber, Lyft, etc.), hotel accommodation services, flight booking services and the like,” ¶ [0072]) to a first request generated by a digital assistant application responsive to an input audio signal (“voice queries from the user,” ¶ [0086]) for one of the plurality of functions of an agent interfacing with the digital assistant application (“a service request to reserve a cab using Uber booking service is transmitted,” ¶ [0069]); and a direct action handler component executed by the data processing system (“an action planner 516 may further provide…,” ¶ [0092]) to provide an action data (“…a response to the user query ,” ¶ [0092]) in accordance with the operational status of the agent service (“where a requested service is unavailable on the blockchain network, an alternative service may be recommended to the user,” ¶ [0105]). It would have been obvious to one of ordinary 

Regarding claim 31, Kamath teaches a method of determining operational statuses of agents interfacing with digital assistant applications, comprising: 
accessing, by a data processing system having one or more processors, a log database (“the branch office appliance 200 determines operational and/or performance information about any network service 270 it is connected to or servicing, and creates information on these network services 270,” ¶ [0112]) to identify a plurality of response metrics for an agent service (“operational and/or performance characteristic information 410 includes information on any of the following for a network service 270…response time information, including average and historical response times,” ¶ [0104]); 
transmitting, by the data processing system, a second request to the agent service for one of the plurality of functions of the agent to wait for a second response from the agent service in response the second request (“the one or more monitoring agents 420 determine the response time of the one or more network services 270 for responding to a request of one of the following types: ping, transport control protocol (tcp), tcp extended content verification, hypertext transfer protocol (http), http extended content verification, hypertext transfer protocol secure (https), https extended content verification, user datagram protocol, domain name service, and file transfer protocol,” ¶ [0115]; also ¶¶ [0116]-[0120]); and

determining, by the data processing system, an operational status of the agent service for the agent based on a comparison of the aggregate response time to a threshold response time (“the appliance may determine whether an agent is reporting the service as operational based on a response time the agent reports for the server…the appliance may use a rolling average of an agent's reported response time for the server to determine whether the server is available,” ¶ [0141]; “a monitor may measure the response time of a service 270 and report the service as unavailable if the response time exceeds a determined average response time for the service 270,” ¶ [0155]).
Kamath fails to teach that the aggregate response metric is indicative of an error rate. Hellerstein discloses an aggregate response metric indicative of an error rate of an agent. Col. 1, lines 20-37. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an aggregate response metric, as taught by Hellerstein, into Kamath, to detect performance and availability problems.
Kamath-Hellerstein fails to teach a response by the agent service to a first request generated by a digital assistant application responsive to an input audio signal 

Regarding claim 22, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches a natural language processor component executed by the data processing system to: identify an input signal detected via a sensor at a client device 

Regarding claim 32, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches: identifying, by the data processing system, an input signal detected via a sensor at a client device that executes the digital assistant application (Sharma: “user query is parsed by the query parser (e.g., via a voice assistant client 402A),” ¶ [0091]); and parsing, by the data processing system, the input signal to identify a request corresponding to the agent and one of the plurality of functions of the agent for the generation of the action data structure (Sharma: “Next, a natural language intent interpreter 504 may further identify keywords from the extracted texts,” ¶ [0091]).

Regarding claim 23, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches a natural language processor component executed by the data processing system to select a digital component to provide to a client device that executes the digital assistant application based on one or more keywords identified from an input signal detected via a sensor at the client device (Sharma: “Based on the identified user's intent, service request items and/or attributes mapped to one or more 

Regarding claim 33, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches selecting, by the data processing system, a digital component to provide to a client device that executes the digital assistant application based on one or more keywords identified from an input signal detected via a sensor at the client device (Sharma: “Based on the identified user's intent, service request items and/or attributes mapped to one or more atomic contracts using the attributes engine 508 and intent to atomic contract mapper 510. Mapping is done based on various rules such as matching of keywords,” ¶ [0091]).

Regarding claim 24, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches a natural language processor component executed by the data processing system to identify, in response to the operational status of the agent service as unresponsive, a second agent associated with a second agent service to carry out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210, an atomic contract for an alternative service such as Lyft or a self-driving service such as Hertz may be identified over the blockchain network 210 and provided to the user on the electronic device 102,” ¶ [0089]); and the direct action handler component to provide the action data structure to 

Regarding claim 34, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches: identifying, by the data processing system, in response to the operational status of the agent service as unresponsive, a second agent associated with a second agent service to carry out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210, an atomic contract for an alternative service such as Lyft or a self-driving service such as Hertz may be identified over the blockchain network 210 and provided to the user on the electronic device 102,” ¶ [0089]); and providing, by the data processing system, the action data structure to the second agent service to carry out the function (Sharma: “At operation 3, the atomic contracts with chaincode indicative of the finalized feature are deployed on the blockchain network 210. The deployed atomic contracts are verified and approved by the corresponding stakeholders 220. New atomic contracts are deployed over the blockchain network 210 upon consensus between all stakeholders 220 operations 4 through 6,” ¶ [0074]; also Fig. 2).

Regarding claim 25, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches a natural language processor component executed by the data processing system to identify, in response to the operational status of the agent service as unresponsive, a second agent associated with a second agent service to carry out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210, an atomic contract for an alternative service such as Lyft or a self-driving service such as Hertz may be identified over the blockchain network 210…,” ¶ [0089]); and the direct action handler component to provide the action data structure for presentation via the digital assistant application with an indication of the second agent (Sharma: “…and provided to the user on the electronic device 102,” ¶ [0089]).

Regarding claim 35, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches: identifying, by the data processing system, in response to the operational status of the agent service as unresponsive, a second agent associated with a second agent service to carry out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application; and providing, by the data processing system (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210, an atomic contract for an alternative service 

Regarding claim 26, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches that the direct action handler component to: generate, in response to the operational status identified as responsive, the action data structure based on a function of the agent identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “Based on the stakeholders available on the blockchain network 210, atomic contracts appropriate to the query from the user and associated at least one of the stakeholders 220 are identified,” ¶ [0076]); and provide the action data structure to the agent service for the agent to carry out the function identified from the input signal, receipt of the action data structure causing the agent service to generate response data to present via the digital assistant application (Sharma: “a hotel associated with the identified contract is booked on behalf of the user, and a response indicative of confirmed booking is relayed to the electronic device 102,” ¶ [0068]).

Regarding claim 36, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches: generating, by the data processing system, in response to the operational status identified as responsive, the action data structure based on a function of the agent identified from an input signal detected via a sensor of a client device that 

Regarding claim 29, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches an agent manager component executed by the data processing system to configure the digital assistant application executing on a client device from which an input signal identifying a function of the agent to carry out based on the operational status for the agent service of the agent (Sharma: “an action planner 516 may further provide a response to the user query through the electronic device 400,” ¶ [0092]).

Regarding claim 39, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches configuring, by the data processing system, the digital assistant application executing on a client device from which an input signal identifying a function of the agent to carry out based on the operational status for the agent service of the 

Regarding claim 30, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches an agent manager component executed by the data processing system to configure at least one of the agent or a second agent in accordance with the operational status for the agent service of the agent, the second agent identified as capable of carrying out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “At operation 3, the atomic contracts with chaincode indicative of the finalized feature are deployed on the blockchain network 210. The deployed atomic contracts are verified and approved by the corresponding stakeholders 220. New atomic contracts are deployed over the blockchain network 210 upon consensus between all stakeholders 220 operations 4 through 6,” ¶ [0074]; also Fig. 2).

Regarding claim 40, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches configuring, by the data processing system, at least one of the agent or a second agent in accordance with the operational status for the agent service of the agent, the second agent identified as capable of carrying out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “At operation 3, the atomic contracts with chaincode indicative of the finalized feature are deployed on the blockchain network 210. The deployed atomic contracts are verified and approved by the corresponding stakeholders .

Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath-Hellerstein-Sharma as applied to claims 21 and 31 above, and further in view of U.S. Pub. No. 2012/0144015 (“Jalan”).

Regarding claim 27, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches: the direct action handler component to provide the action data structure for carrying out the request in accordance with the operational status of the agent service determined for the request (Sharma: “At operation 3, the atomic contracts with chaincode indicative of the finalized feature are deployed on the blockchain network 210. The deployed atomic contracts are verified and approved by the corresponding stakeholders 220. New atomic contracts are deployed over the blockchain network 210 upon consensus between all stakeholders 220 operations 4 through 6,” ¶ [0074]; also Fig. 2), but fails to teach the status evaluator component to identify, from the plurality of response metrics, a subset of response metrics corresponding to a request identified from an input audio signal detected via a sensor at a client device and to determine the operational status of the agent service based on the subset of response metrics corresponding to the request. Jalan teaches the status evaluator component to identify, from the plurality of response metrics, a subset of response metrics corresponding to a request identified from an input audio signal detected via a sensor at a client device and to determine the operational status of the 

Regarding claim 37, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches: providing, by the data processing system, the action data structure for carrying out the request in accordance with the operational status of the agent service determined for the request (Sharma: “At operation 3, the atomic contracts with chaincode indicative of the finalized feature are deployed on the blockchain network 210. The deployed atomic contracts are verified and approved by the corresponding stakeholders 220. New atomic contracts are deployed over the blockchain network 210 upon consensus between all stakeholders 220 operations 4 through 6,” ¶ [0074]; also Fig. 2), but fails to teach identifying, by the data processing system, from the plurality of response metrics, a subset of response metrics corresponding to a request identified from an input audio signal detected via a sensor at a client device and to determine the operational status of the agent service based on the subset of response metrics corresponding to the request. Jalan teaches identifying, by the data processing system, from the plurality of response metrics, a subset of .

Claims 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath-Hellerstein-Sharma as applied to claims 21 and 31 above, in view of Jalan, and further in view of U.S. Pat. No. 10,440,042 (“Stein”).

Regarding claim 28, Kamath-Hellerstein-Sharma teaches the invention of claim 21, and further teaches the response logger component to identify response data from the agent service of the agent generated in response to the action data structure to carry out a request identified from an input audio signal detected via a sensor at a client device that executes the digital assistant application (Sharma: “a hotel associated with the identified contract is booked on behalf of the user, and a response indicative of confirmed booking is relayed to the electronic device 102,” ¶ [0068]), but fails to teach 
Kamath-Hellerstein-Sharma-Jalan fails to teach determining the server software from response data. Stein teaches parsing a response to identify a server software (Col. 10, lines 48-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate response parsing, as taught by Stein, into Kamath-Hellerstein-Sharma-Jalan, to determine characteristics of a server. 

Regarding claim 38, Kamath-Hellerstein-Sharma teaches the invention of claim 31, and further teaches: identifying, by the data processing system, response data from the agent service of the agent generated in response to the action data structure to carry out a request identified from an input audio signal detected via a sensor at a client 
Kamath-Hellerstein-Sharma-Jalan fails to teach determining the server software from response data. Stein teaches parsing a response to identify a server software (Col. 10, lines 48-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate response parsing, as taught by Stein, into Kamath-Hellerstein-Sharma-Jalan, to determine characteristics of a server. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455